CORSON, J.
(dissenting). I am unable to concur in the views expressed in the majority opinion of this court, and I will briefly state my reasons for dissenting therefrom.
There was included in the list of articles claimed to constitute -baggage in this case articles to the value of $228 consisting of household goods, silverware, table linen, etc., and a gun and guncase, which in my opinion, under the evidence, did not constitute baggage or luggage within the meaning of the law. . It seems to be claimed in the majority opinion that the question as to whether or not the articles constituted baggage is not properly raised in the case, and hence is not before the court for its decision. I am of the opinion, however, that the question is very fully presented, as the counsel for the defendant objected to proof as to each one of the. articles, its value, etc., on the ground that it did not constitute luggage under the law, and the objection in each case was overruled and the ruling excepted to. Subsequently, at the close of the plaintiff’s evidence, counsel for the defendant made the following motion: “The defendant at this time makes a separate motion as to each item, and moves the court to strike -out the testimony as to each item objected to-, for the reason that each and all of the items objected to are not baggage or luggage within the meaning of our laws — the same not being intended for the use of a passenger while traveling, or for his personal equip*334ment — which items are as follows: (Specifying the various articles).” This motion was overruled by the court, to which ruling the defendant excepted. It will thus be seen that -the court by overruling the defendant’s motion, held, in effect, that, under the evidence, the articles mentioned did constitute luggage or baggage for which the plaintiff was entitled to recover. The defendant, by its objections and motion, therefore, fully presented the question to the trial court, and no further requests on the part of the defendant could have been properly made with due respect to the court.
The evidence before the court upon this subject is as follows: The plaintiff testified on cross-examination: “We 'had sold our house and moved into a little office I had for a real estate office. I left Blunt on the morning of December n, 1908. These items I have mentioned were part of my household goods and furnishings and clothing I had been using at Blunt. I was expecting to engage in business. We did not take exactly all our household goods and furnishings. We took what stuff we could in the trunk that was valuable. * * * I went to Blunt once, just long enough to pack up and move to Rapid City.” • Mrs. House testified on cross examination, after describing the various articles: “(They) were part of our household furnishings at Blunt. We were taking them on account of leaving Blunt, and did not consider them safe in the building where we were.” This was practically all the evidence relating to the articles objected to and which the defendant moved to strike from the list. It will be observed, therefore, that there was no evidence to be submitted to the jury, as the evidence of the plaintiff and his wife was undisputed that they were moving from Blunt to Sioux City, and that the articles objected to were taken by them for the reason that they were moving from Blunt to' Sioux City where the plaintiff intended to engage in business, and that the items mentioned constituted the valuable part of their household goods and furnish-igs. In my opinion, therefore, the trial court should have held, as a matter of law, that the articles objected to did not constitute luggage or baggage, and that the motion of the defendant, made at the close of. plaintiff’s evidence, should have been granted.
The court in the majority -opinion seems to hold that the question of whether or not the articles taken by a person on his *335or her journey as baggage or luggage is properly taken as such •is a question for the jury to decide in all cases, but I am of the opinion that this is an erroneous view, and is not sustained by the authorities.
The case of Macrow v. Great Western Ry. Co. L. R. 6 Q. B. 612, is very analogous to the case at bar, and the Court of Queen’s Bench held in that case, as appears by the headnote, as follows: “The plaintiff, a passenger by the defendants’ railway from Liverpool to London, took with him in a trunk, as his personal luggage, six pairs of sheets, six pairs of blankets, and six quilts. He had given up his residence in Canada, and these articles were intended for the use of his household when he should have provided himself, with a home in London. The trunk having been lost, he sought to recover the value of the articles from the defendants. Held, that the articles, being intended for the use of the plaintiff’s household when permanently settled, could not be considered as personal or ordinary passenger’s luggage.” And Cockburn, C. J., in discussing the question, says: “The term ‘ordinary luggage’ being thus confined to that which is personal to the passenger, and carried for his use and convenience, it follows that what is carried for the purpose of business, such as merchandise and the like, or for larger and ulterior purposes, such as articles of furniture or household goods, would not come within the description of ordinary luggage, unless accepted as such by the carrier.” The Supreme Court of Tennessee in the analogous case of Yazoo & M. V. R. Co. v. Baldwin, 113 Tenn. 205, 81 S. W. 599, held, as appears by the headnote, that: “A married woman traveler is not entitled to recover for the loss of articles constituting household goods which she was carrying in her trunk, though she and her husband were changing their residence by removal from one state to another, where the carrier had no notice' of the fact that such goods were being transported as baggage.” And that court held, after a very exhaustive discussion, that the judgment should be modified by deducting therefrom the enumerated articles not properly regarded as baggage, and modified the judgment accordingly. As bearing upon the question of what constitutes baggage, see the following cases: Choctaw Ry. Co. v. Zwirtz, 13 Okl. 411, 73 Pac. 941; Missouri R. Co. v. Meek, 33 Tex. Civ. App. 47, 75 S. W. 317; St. Louis R. *336Co. v. Hardway, 17 Ill. App. 321; Mauritz v. N. Y. Cent. Ry. Co. (C. C.) 23 Fed. 765; Saunders v. Railway Co., 128 Fed. 15, 62 C. C. A. 523; Giles v. Fauntleroy, 13 Md. 126; Connoly v. Warren, 106 Mass. 146, 8 Am. Rep. 300; Miss. R. Co. v. Kennedy, 41 Miss. 671; Chicago, etc., R. Co. v. Boyce, 73 Ill. 510, 24 Am. Rep. 268; Oakes v. Ry. Co., 20 Or. 392, 26 Pac. 230, 12 L. R. A. 318, 23 Am. St. Rep. 126.
It is quite clear from the authorities, both English and American, that the question of what is or is not luggage or bag-g’age is a question of law for the court to decide, and, where the evidence is undisputed, the court must decide this question. It is undoubtedly true that what may constitute luggage or baggage depends largely upon the purpose for which the journey was undertaken and the circumstances connected with the same; but in the case at bar there was no evidence proving or tending to prove, any facts which would authorize the court to hold that such articles were baggage or luggage.
The judgment of the court below, in my opinion, should be reversed, or at least modified by striking therefrom the value of the articles as proven.
HANEY, J., concurs in the views expressed by Judge CORSON.